THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: May 14, 2020                        Beth E. Hanan
                                           United States Bankruptcy Judge

                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN

In re:

         C2R Global Manufacturing, Inc.,           Case No. 18-30182-beh

                          Debtor.                  Chapter 11


   ORDER APPROVING DEBTOR’S PARTIAL SETTLEMENT WITH VERDE
  ENVIRONMENTAL TECHNOLOGIES, INC. AND VACATING THE COURT’S
                 FEBRUARY 20, 2020 DECISION




        C2R Global Manufacturing, Inc. (“C2R”) filed this Chapter 11 case on
October 29, 2018. Prior to the petition, Verde Environmental Technologies,
Inc. (“Verde”) had filed a lawsuit against C2R in the United States District
Court for the Eastern District of Wisconsin at Case No. 18-cv-004223,
asserting claims for patent infringement and false advertising. That lawsuit
was automatically stayed when C2R filed for bankruptcy. On August 29, 2019,
the Court held a claim construction hearing to determine the meaning and
scope of certain terms with respect to the patent claims. While that matter was
under advisement, the parties attempted mediation, but their efforts were
unsuccessful. On February 20, 2020, the Court issued its 33-page decision
construing the disputed claims. Now, C2R brings a motion to approve a
settlement with Verde, which resolves the patent claims and preserves the false
advertising claims at issue, but is contingent upon the Court vacating its
February 20, 2020 decision.
      When an action presents more than one claim, Federal Rule of Civil
Procedure 54(b) allows decisions that adjudicate fewer than all claims to be

             Case 18-30182-beh   Doc 215   Filed 05/14/20   Page 1 of 2

             Case 18-30182-beh   Doc 218   Filed 05/18/20   Page 1 of 2
revised or vacated. Courts have the discretion to bless motions to vacate
decisions. See, e.g., Allen-Bradley Co., LLC v. Kollmorgen Corp., 199 F.R.D. 316
(E.D. Wis. 2001) (denying motion to vacate order after Markman hearing, in
part due to public interest in use of judicial resources already incurred). C2R
asserts that equity favors vacatur because “this joint request of the parties and
their desire to avoid possible preclusive effects” results in benefits “to the
parties, the Court, and the bankruptcy estate in conserving limited resources.”
ECF Doc. No. 205, at 6. Even if the Court vacates its claim construction order,
In re C2R Global Manufacturing, Inc., No. 18-30182-beh, 2020 WL 862808
(Bankr. E.D. Wis. Feb. 20, 2020), whatever instructive or digest 1 guidance it
may provide continues to exist. It is now on the internet, available to anyone
with a computer. There is a strong public interest in the settlement of litigation
to conserve future judicial resources. Cisco Sys., Inc. v. Telcordia Techs., Inc.,
590 F. Supp. 2d 828, 830–32 (E.D. Tex. 2008). The parties have expressed
their intent to conserve further significant expenditure of resources by
engaging in a settlement. Overall, the Court is persuaded that equity does
support such a course and that the public interest is served by vacating the
February 20, 2020 decision.
       Accordingly,
      IT IS HEREBY ORDERED that the Debtor’s Motion to Compromise is
granted and the Court’s Decision and Order Construing Disputed Claims filed
on February 20, 2020 is VACATED.
                                            #####




1See, e.g., "Layer", 1 Annotated Patent Digest § 4:141.100; Automatic Stay Due to Filing of
Bankruptcy Petition, 6 Annotated Patent Digest § 39:91.

             Case 18-30182-beh        Doc 215     Filed 05/14/20      Page 2 of 2

             Case 18-30182-beh        Doc 218     Filed 05/18/20      Page 2 of 2
